Martin, J.
delivered the opinion of the court. The plaintiffs having taken out execution in the district court, on the judgment rendered here, at September term 1821, 10 Martin 225, the defendant obtained an injunction, which was, on argument, sustained, and the plaintiffs appealed.
The defendant’s counsel urges that the judgment of this court was for costs only—at all events that no particular sum being mentioned in it, it is too vague and uncertain. He contends that there ought to have been in the judgment an express reference to the petition, in which a definite sum is claimed, or to the proces verbal of the sale annexed thereto, by which the price of the land, sold to the defendant, is ascertained.
We reversed the judgment of the district court and gave judgment for the plaintiffs with costs. It is therefore clear that the judgment was not for costs only.
If the concluding sentence of the judgment be considered aloof from the record and the preceding preceding *8parts—it is clear that the judgment being for no definite sum is too vague and uncertain, but the judgments of this court include the reasons by which the judges arrive to the conclusion, which the constitution and laws require them to insert.
In the case under consideration the judgment begins by an abstract of the pleadings. It is first said the plaintiffs sue for the price of a tract of land, purchased by the defendant; it is next stated that the latter resists the payment on a plea of the general issue, an allegation that a claimant of the land forbade the sale, and an objection is taken to a document being in another than the national language.
The judgment next proceeds to state that the plaintiffs established the sale, which the defendant denied, and it is expressly declared that the plea of the general issue is unsupported; that the defendant gave no evidence of the alleged claim, nor of the sale being forbidden; and the objection to the document being in the French language is overruled. The court next annuls the judgment appealed from, and judgment is entered for the plaintiffs with costs.
Now, it is clear that the judgment is for the consideration money of the sale, the price of *9the land—for that is what the plaintiffs demand in the petition, and their right to which they support by the process verbal of the sale, annexed thereto. This sufficiently appears from an inspection of the record. Id certum est, quod certum reddi potest. Yet if the law requires that, where the judgment does not name enunciatively a determinate sum, it should contain an express reference to the record or autos, the judge a quo was correct in granting and sustaining the injunction.
Febrero, it is true, states, that this express reference is required; but a close view of the text of the law, which he comments, leads us to a different conclusion.
“We also say that if the judge does not declare, in his judgement, with certainty the sum for which he condemns—if he makes use of words from which it may be inferred, with certainty, that the defendant is absolved, or cast in the suit—if in such case, the sum in dispute be written in the record, then the judgment is valid." Part. 3, 22, 16.
The court in the judgment under consideration did not declare expressly the sum to be paid by the defendant: from the expression used, it is to be inferred with certainty that the *10defendant was cast, since the judgment is for the plaintiffs, and the sum claimed was written in the record, viz. in the petition of which the judgment contains an abstract; it then follows, in the language of the statute, that the judgment is valid, and ought to be executed.
Simon for the plaintiffs, Brownson for the defendant.
The action was literally that of debt of the common law, brought for a sum due on a matter of record, in which the judgment is quod querens recuperet debitum suum.
The defendant made no partial defence. He did not pretend that a less sum was due than the one claimed. He put the plaintiffs on strict proof of the allegations iu the petition—made an allegation which he did not support by evidence, and an objection which the court overruled—the judgment declares the plaintiffs supported their allegations—judgment then followed as a matter of course, for what was claimed; the price bidden for the land, by the vendee and defendant, as appear from the record and written evidence.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed and the injunction dissolved, and that the defendant and appellee pay costs in both courts.